Stacy, C. J.
The allegations of usury are fatally defective, and, for this reason, were properly stricken out. No cause of action has been stated in this respect. Clark v. Bank, 200 N. C., 635, 158 S. E., 96; Bank v. Wysong, 177 N. C., 380, 99 S. E., 199.
Nor does it appear that the plaintiffs are entitled to an accounting on the second cause of action. Their interest in the Mull lands had been foreclosed at the time they were taken over by the defendant bank, and it is not alleged or shown that plaintiffs paid anything for said agreement or towards the repurchase of said lands. The foreclosure was never attacked as contemplated by plaintiffs.
From a careful perusal of the record, we are unable to discover any reversible error.
Affirmed.